Name: Commission Regulation (EEC) No 3784/86 of 10 December 1986 re-establishing the levying of customs duties on stockings, understockings and the like, other than women' s stockings of synthetic textile fibres, products of category 12 (code 40.0120), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 350/8 Official Journal of the European Communities 12. 12. 86 COMMISSION REGULATION (EEC) No 3784/86 of 10 December 1986 re-establishing the levying of customs duties on stockings, understockings and the like, other than women's stockings of synthetic textile fibres, products of category 12 (code 40.0120), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that pref ­ erential tariff treatment . shall be accorded, for each cate ­ gory of products subjected to individual ceilings not allo ­ cated among the Member States, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of those Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in. respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of stockings, understockings and the like, other than women's stockings of synthetic textile fibres, products of category 12 (code 40.0120), the relevant ceiling amounts to 1 59 500 pairs ; whereas, on 4 December 1986, imports of the products in question into the Community, originating in Sri Lanka, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Sri Lanka, HAS ADOPTED THIS REGULATION : Article 1 As from 15 December 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3600/85, shall be re-established in respect of the following products, imported into the Community and originating in Sri Lanka : Code Category CCT heading No NIMEXE code Description ( 1 ) (2) (3) (4) 40.0120 12 ex 60.03 60.03-11 , 19, 20, 27, 30, 90 Stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1986. For the Commission COCKFIELD Vice-President (  ) OJ No L 352, 30. 12. 1985, p . 107 .